HERRICK, J.
It appears in this case that a ridge had been-formed across the sidewalk by excavating to put in a water pipe, and the earth afterwards filled in had not been sufficiently packed down, but formed a ridge from four to six inches in height. This ridge was covered with ice, and, in the language of the plaintiff's daughter, “so that the ridge was slippery, glory, glassy. It was clear ice, glassy ice; shiny, like the surface of glass, and very slippery.” The thermometer had been below zero for some days prior to the accident in question, and the streets of the village were generally slippery. It is impossible to determine from the evidence-whether the plaintiff would or would not have fallen, except for the ridge upon the sidewalk. The jury could have merely guessed whether it was the ridge or the ice, or both combined, that caused the accident. The defendant was not responsible for the slippery condition of the sidewalk, or for the ice upon the ridge; and such being the case, and the plaintiff not establishing that the accident would not have occurred but for the presence of the ridge, she was-not entitled to recover, and the nonsuit was proper. Taylor v. City of Yonkers, 105 N. Y. 202, 11 N. E. 642; Hunter v. Railroad Co., 116 N. Y. 615, 624, 23 N. E. 9; Grant v. Railroad Co., 133 N. Y. 657, 31 N. E. 220. The judgment should be affirmed, with costs_ All concur.